             CASE 0:20-cv-01084-WMW-HB Doc. 26 Filed 03/01/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Raphael Mendez,                                              Case No. 20-cv-1084 (WMW/HB)

                               Petitioner,
                                                                      ORDER
        v.

Warden S. Kallis and Unit Team 2,

                               Respondents.


       This matter is before the Court on Petitioner Raphael Mendez’s application to proceed

in forma pauperis (IFP) on appeal, (Dkt. 25), and Mendez’s motion requesting miscellaneous

forms of relief, (Dkt. 23).

       Mendez requests IFP status on appeal from the dismissal of this action. Rule 24(a)(3)

of the Federal Rules of Appellate Procedure provides:

                A party who was permitted to proceed in forma pauperis in the
                district-court action . . . may proceed on appeal in forma pauperis
                without further authorization, unless:

                       (A) the district court—before or after the notice of
                       appeal is filed—certifies that the appeal is not taken
                       in good faith or finds that the party is not otherwise
                       entitled to proceed in forma pauperis and states in
                       writing its reasons for the certification or finding; or

                       (B) a statute provides otherwise.

Fed. R. App. P. 24(a)(3) (emphasis added). Mendez applied for and was granted IFP status

at the commencement of this action. His appeal has not been certified as taken in bad faith

and no statute prevents Mendez from proceeding IFP. Accordingly, Mendez does not need
            CASE 0:20-cv-01084-WMW-HB Doc. 26 Filed 03/01/21 Page 2 of 3



to apply for IFP status on appeal. Because Mendez may proceed IFP without further

authorization of this Court, his IFP application is denied as moot. To be clear, this ruling does

not prevent Mendez from proceeding with his appeal IFP, because Rule 24(a)(3), Fed. R. App.

P., permits him to do so.

       Mendez also filed a document captioned by him as a “motion for court order.” 1 The

document presents factual allegations regarding the conditions at the facility where Mendez

currently is detained. These allegations are largely unrelated to the claims presented in

Mendez’s habeas petition. Mendez cannot assert these claims related to the conditions of his

confinement in this habeas corpus proceeding because this action is not the proper means for

challenging the conditions of his confinement. See Kruger v. Erickson, 77 F.3d 1071, 1073

(8th Cir. 1996) (“If the prisoner is not challenging the validity of his conviction or the length

of his detention, such as loss of good time, then a writ of habeas corpus is not the proper

remedy.”). Moreover, Mendez’s motion does not fit within any category of permissible post-

judgment motions. See, e.g., Fed. R. Civ. P. 60. Therefore, this motion is denied.

                                           ORDER

       Based on the foregoing analysis, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.      The application to proceed in forma pauperis on appeal of Petitioner Raphael

Mendez, (Dkt. 25), is DENIED AS MOOT.



1
       Mendez’s motion for miscellaneous relief was filed prior to his notice of appeal.
Accordingly, this Court retains jurisdiction over the motion, notwithstanding the filing of the
notice of appeal. See, e.g., MIF Realty L.P. v. Rochester Assocs., 92 F.3d 752, 755 (8th Cir.
1996).

                                              2
           CASE 0:20-cv-01084-WMW-HB Doc. 26 Filed 03/01/21 Page 3 of 3



      2.      Mendez’s motion for miscellaneous relief, (Dkt. 23), is DENIED.



Dated: March 1, 2021                                 s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                           3
